F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 29 2004
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    GRETCHEN LYNN HULL,

                Plaintiff-Appellant,

    v.                                                   No. 03-2222
                                                (D.C. No. CIV-03-531 BB/RHS)
    CITY OF SANTA FE,                                      (D. N.M.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before SEYMOUR and ANDERSON , Circuit Judges, and             KANE , ** Senior
District Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
       Plaintiff Gretchen Lynn Hull, appearing pro se, appeals from the dismissal

of her 42 U.S.C. § 1983 claim against defendant City of Santa Fe. Ms. Hull

argues that the district court erred by dismissing her case for lack of subject

matter jurisdiction, an issue we review de novo.   U.S. West, Inc. v. Tristani , 182

F.3d 1202, 1206 (10th Cir. 1999). We have jurisdiction pursuant to 28 U.S.C.

§ 1291 and we affirm.

       Liberally construing Hull’s pro se complaint, it appears that Hull is

bringing two claims: one for negligence against the City of Santa Fe related to a

trip-and-fall accident and a second one for due process violations by the state

court in her negligence case against the City of Santa Fe arising out of the same

trip-and-fall accident. With respect to Ms. Hull’s first claim, she has not

demonstrated a basis for federal jurisdiction. The parties are not diverse and

there is no federal question involved.   See 28 U.S.C. §§ 1331 and 1332. Ms. Hull

states correctly, however, that we can exercise pendent jurisdiction over her state

claim if we have jurisdiction over her federal claim.

       We turn then to Ms. Hull’s federal claim. Although her complaint does

allege that her due process rights were violated in the state court proceeding, the

City of Santa Fe is not liable for the conduct of the state court system; therefore,

Ms. Hull has not stated a constitutional claim against the defendant she chose to

sue. Even if Ms. Hull had sued the proper defendant, her claim would require us


                                           -2-
to review alleged errors related to her state court judgment. Federal courts, other

than the Supreme Court, do not have jurisdiction to review state court decisions.

See Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell   , 363 F.3d 1072, 1074-75

(10th Cir. 2004) (discussing   Rooker-Feldman doctrine which limits federal

appellate review of state court decisions). Accordingly, we affirm the dismissal

of Ms. Hull’s 42 U.S.C. § 1983 claim. Finally, because we are affirming the

dismissal of Ms. Hull’s federal claim, we decline to exercise jurisdiction over her

remaining state claim.   See Coen v. Runner , 854 F.2d 374, 379 (10th Cir. 1988).

       The judgment of the district court is AFFIRMED. Ms. Hull’s “Ruling in

Support of Plaintiff’s 2/6/04 Disqualification of District Court Judge Black’s

Disqualification and Plaintiff’s 2/23/04 Damages’ Request” is DENIED.


                                                       Entered for the Court



                                                       Stephanie K. Seymour
                                                       Circuit Judge




                                            -3-